Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claim 1 allowable. The restriction requirement set forth in the Office action mailed on 10/22/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 8-9 are withdrawn.  Claims 8-9 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kyoko Makino (Reg. No. 72200) on 4/15/2021.
The application has been amended as follows: 
7. (canceled)
Allowable Subject Matter
Claims 1, 4-5, 8-10 allowed.
With respect to claims 1, 4-5, 8-10 the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations:

the back cover includes an outer back-face part and an inner back-face part, the outer back-face part disposed opposite an outer peripheral side of the display panel the inner back-face part disposed opposite a central portion of the display panel and projecting from the outer back-face part in a backward direction by a width t4,
a thickness t0 of the mounting member in the backward direction is smaller than the width t4, and


The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
3.	None of the cited references teach nor suggest the above noted limitations of claim 1 in combination with the remaining limitations.

Byeon (US 9374927 B2) figs 43-47 teach a mounting member with rotation but that mounting member is not on a thinner outer peripheral side. Dittmer (US 20050127260 A1) figs 2-5 and figs 10-11 have a similar situation.

Han (US 8008570 B2) fig 3 teaches a mounting member on a thinner outer peripheral side that does not have rotation.
Tsukamoto (US 20060087804 A1) figs 4-7 teach a mounting member on an outer peripheral side that does have rotation, but the outer peripheral side of Tsukamoto is not thinner than a central portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841     
                                                                                                                                                                                      /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841